Citation Nr: 1621201	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1994, including service in the Vietnam War.  He was awarded the Legion of Merit, Bronze Star Medal, and Purple Heart.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial rating of 50 percent, effective April 7, 2006.  In a February 2010 VA Form 9, the Veteran requested a Travel Board hearing; in a September 2011 statement, he withdrew such request.  In July 2015, the case was remanded for additional development.  

The Veteran had also initiated appeals of denials of service connection for a low back disability, left and right knee disabilities, tinnitus, multiple joint arthritis, and residual scars of appendectomy surgery.  A December 2014 rating decision granted service connection for degenerative arthritis of the spine, rated 20 percent; tinnitus, rated 10 percent; left and right knee conditions with degenerative joint disease, each rated 10 percent; and right shoulder acromioclavicular joint osteoarthritis (claimed as bursitis and multiple joint arthritis), rated 10 percent, effective April 7, 2006.  A July 2015 rating decision implemented the Board's July 2015 decision, which granted service connection for an appendectomy scar, and awarded a 0 percent rating effective April 7, 2006.  Consequently, those matters are not before the Board.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.  



CONCLUSION OF LAW

A 70 percent, but no higher, rating for PTSD throughout the appeal period is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a December 2014 and October 2015 supplemental SOCs (SSOCs) readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in September 2015 asked the Veteran to provide releases for VA to obtain any records of private treatment he has received for PTSD, or to obtain and submit the records himself.  Although the Veteran did not provide releases for any additional private treatment records, an October 2015 statement from T.F., Ph.D., a private marriage and family therapist, was received.  The Veteran was afforded VA examinations in August 2007 and May 2014.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Therefore, as the Veteran's increased rating claim was originally certified to the Board in January 2015 (after August 4, 2014), the DSM-5 is applicable to this case.   

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Private treatment records from J.J., LPC, show that the Veteran participated in individual and group PTSD therapy.  In April and May 2006, he was assigned a GAF score of 50 to 55.  April through October 2006 private treatment records note that the Veteran has a history of instability with relationships, particularly long-term relationships, and tends to have very limited social activity and tendencies to recluse and isolate himself.  When trying to discuss his numerous war traumas, he would break down and become very emotional and tearful.  He reported difficulty with authority figures and other problems with relationships during his postservice employment in the trucking industry which ended two years ago.  He endorsed chronic depression with occasional suicidal and homicidal ideations, both generalized anxiety and frequent panic attacks, approximately 3 to 4 a week.  He had significant survivorship guilt, chronic sleep disorder with frequent trauma-related nightmares, hypervigilance, exaggerated startle responses, occasional flashbacks, and difficulty with irritability, temper, and impulse control, as well as anger problems.  He was suspicious of other people, and had trust issues and difficulty with crowds.  He endorsed trouble communicating with other people and dealing effectively with authority figures.  He had difficulty attending his adult son's professional football games and other social events with his son and family members.  

October 2006 VA treatment records show that the Veteran endorsed nightmares, insomnia, night sweats, sleep automatisms, depressed mood, anxiety, intrusive thoughts, exaggerated startle response, agoraphobia, hypervigilance, avoidance of war related media, difficulty controlling temper, anger, perimeter checks, inability to trust others, peripheral hallucinations, paranoia, and isolation.  He reported that he was sleeping better and feeling less tense on recently prescribed medication.  He lived with his wife and grandson, talked to his sister and went to the gym every day, and worked in the yard when he felt stressed.  On mental status examinations, he was quiet and neatly dressed with good hygiene.  He had depressed mood and affect, clear speech, coherent and logical thought process and content.  Judgment, insight, and recent and remote memory were good.  There were no thought process problems or suicidal or homicidal ideation.  

A January 2007 VA treatment record notes that the Veteran was switched his medication from Celexa to Wellbutrin because of a burning sensation in his eyes and light sensitivity.  He continued to be withdrawn, easy to anger, and often irritable over little things.  He was neatly dressed with good hygiene and had normal thought process.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 55.  

March and April 2007 private treatment records from J.J., LPC, note that the Veteran's PTSD symptomatology continued to interfere with his overall functioning within his family as well as the community.  He endorsed increased difficulty maintaining sleep and continued difficulty with depression, anxiety, and memory impairment.  He reported that he went to the gym on a regular basis, tried to be more social with his family and others, attended church on a regular basis, and had been able to make more trips to spend time with his son and family.  He and his wife took care of their grandson while his daughter was away for military duty.  He was having some trouble with some side effects of his psychiatric medications.  In June 2007, he reported increased trauma-related nightmares.  

A July 2007 private treatment record from J.J., LPC, shows that the Veteran reported he was not doing well with his PTSD symptoms.  He endorsed continued depression, anxiety, chronic sleep disorder, increased nightmares and intrusive thoughts, and hypervigilance.  

An August 2007 private treatment record from J.J., LPC, notes the Veteran's reports of both generalized anxiety and panic attacks about 3-4 times a week.  He reported that he could go to church all day on Sunday but had difficulty attending Wednesday night Bible study.  

On August 2007 VA examination, the Veteran reported that he stopped his postservice employment at a trucking company when the company went out of business in 2004.  He indicated that he did okay on the job, but would frequently have conflict with others and anger management issues.  He endorsed some difficulties in the relationship with his wife, but it was much better since he stopped drinking and now had better control of his behavior.  He went to the gym in the morning and then hung out with some old friends and other Veterans at McDonald's.  He generally returned home at noon and sat around the house or did chores and yard work.  He recently joined a church and had attended regularly over the past six months.  He avoided going to stores and all activities associated with crowds, including many normal family activities and his son's football games, which caused family conflict.  He had a loss of interest in things and a loss of motivation.  He reported that his sleep difficulties led to his wife sleeping separately to avoid being struck during his nightmares.  On mental status examination, he was alert, well groomed, and clean.  There were no unusual or inappropriate behaviors.  He had normal speech, mildly depressed mood, slightly blunted affect, and average abstract verbal reasoning and intelligence.  He endorsed period of depression about twice a month of about one day duration, nightmares about three times a month, poor sexual functioning, anxiety manifested by irritability and anger, and anxiety attacks in crowded places.  He denied auditory hallucinations, but endorsed visual illusions of seeing something moving across his window or across the floor.  Hypervigilance and lack of trust were present.  He denied present suicidal or homicidal ideations.  He was assigned a GAF score of 55. 

An October 2007 VA treatment record shows that the Veteran reported he was participating in private PTSD group and individual therapy.   On mental status examination, he had euthymic mood, constricted affect, good fund of information, intact thought process and memory, and fair judgment.  He was assigned a GAF score of 59.  

A November 2007 private treatment record from J.J., LPC, show the Veteran's reports that he had been "going back to his old ways" with depression, anxiety, flashbacks, night sweats, and difficulty with overall functioning.  He felt stressed and overwhelmed with an increase in intrusive thoughts in relation to Veteran's Day and the holidays.  In January 2007, he reported that his family went to Minnesota for the holidays and that he was able to get out some to malls and sit outside, but he did not do well around people.  He endorsed continued difficulty with temper, impulse control, anger, depression, anxiety, panic attacks, poor sleep, and recurrent nightmares.  He reported that he continued to go to the gym and took care of his grandson when his daughter was away.

January 2009 VA treatment records show the Veteran endorsed that he slept 4 hours a night and had recurrent nightmares.  He denied psychotic or confused thinking and suicidal and homicidal ideation.  He reported that he was able to perform his own self-care.  Following his retirement from the Army, he was employed as a truck driver for 6 years.  He endorsed hyperarousal, hypervigilance, irritability, avoidance of reminders, periods of depressed mood, and peripheral visions, but denied hallucinations.  He reported that he had good family relations.  On mental status examinations, he was alert and oriented, neatly dressed, well groomed, and pleasant.  He behaved appropriately and engaged easily in conversation.  He had normal speech, euthymic affect with good range, "good" mood, normal thought process and content, and judgment and insight.  He was assigned a GAF score of 65.  

A May 2009 VA treatment record notes the Veteran denied significant depressive symptoms and discontinued taking Trazodone due to a hangover effect.  He had varied energy levels and enjoyed spending time with other Veterans during his daily walk.  He recently lost his aunt but was coping well.  His anxiety was under good control.  On mental status examination, he was alert and oriented, casually dressed, well groomed, pleasant, and cooperative.  He had normal speech, "okay" mood, euthymic affect with normal range, normal thought process and content, and good insight.  Screening for depression was negative.  He was assigned a GAF score of 60.  

An August 2009 VA treatment record shows the Veteran reported improved, less fragmented sleep with medication without a hangover effect.  His mood was stable on Wellbutrin and his anxiety under good control.  He endorsed recurrent nightmares every few weeks.  His wife often has to sleep in another room to avoid being hit when he was fighting in his sleep.  He denied significant depressed mood.  He had good energy and worked out every day except during a recent exacerbation of back pain.  He got along well with his family and was occasionally "snappy" and irritable, but denied that it was frequent.  He denied angry or violent outbursts.  On mental status examination, he was alert and oriented, casually dressed, well groomed, pleasant, and cooperative.  He had normal speech, "good" mood, euthymic affect with normal range, normal thought process and content, and good insight.  He was assigned a GAF score of 60.  

A December 2009 screening for depression was negative.  A VA treatment record from later that month notes the Veteran denied depressed mood and suicidal and homicidal ideation.  He reported that he exercised regularly and tried to challenge himself by going out to crowded restaurants, but remained hypervigilant in public arenas.  On mental status examination, he was alert and oriented, casually dressed, well groomed, pleasant, and cooperative.  He had normal speech, "good" mood, euthymic affect with normal range, normal thought process and content, and good insight.  He was assigned a GAF score of 60.  

An October 2010 VA treatment record notes the Veteran's report that he had been doing fairly well, but had several significant stressors since his previous appointment.  He had placed his brother in a nursing home, but his brother kept trying to run away.  He was also trying to help his daughter with his 16 year old grandson while she traveled back and forth to Kuwait for tours of duty.  He had some depressed mood (but not pervasive) and some anergia.  He met with friends at a restaurant daily for coffee and was active in his church as a deacon.  He reported some persistent nightmares and parasomnias.  Medication helped with sleep but gave him a hangover effect in the morning.  On mental status examination, he was alert and oriented, casually dressed, well groomed, pleasant, and cooperative.  He had normal speech, "good" mood, dysphoric affect with normal range, normal thought process and content, and good insight.  Screening for depression was suggestive of moderate depression.  He was assigned a GAF score of 60.  

A February 2011 VA treatment record shows that the Veteran reported some increase in stressors since his last appointment; his brother was in the intensive care unit recently.  The Veteran endorsed an "up and down" mood, some increase in depressive symptoms, more fragmented sleep recently, and forgetting to order his Wellbutrin medication.  He denied suicidal and homicidal ideation.  On mental status examination, he was oriented and alert, casually dressed, well groomed, pleasant, and cooperative.  He had normal speech, "good" mood, dysphoric affect with normal range, normal thought process and content, and good insight.  Screening for depression was suggestive of moderate depression.  He was assigned a GAF score of 60.  

December 2011 VA treatment records note the Veteran's reports of difficulty staying asleep, occasional nightmares, social anxiety, extreme discomfort in crowds, and occasional anger and irritability that increased with stress.  On mental status examinations, he was oriented, relaxed, neatly attired, cooperative, and pleasant.  He had full range of affect, euthymic mood, normal speech and thought content, grossly intact cognition, and good judgment and insight.  He denied hallucinations and suicidal and homicidal ideation.  He was assigned a GAF score of 60.  

March 2012 VA treatment records show that the Veteran reported that his younger brother, who was paraplegic as a result of a gunshot wound in 1985, had passed away.  He endorsed continued difficulty staying asleep and occasional nightmares, occasional anxiety, anger and irritability "sometimes," and occasionally seeing peripheral "shadows."  On mental status examinations, the Veteran was oriented, relaxed, neatly attired, cooperative, and pleasant.  He had full range affect, euthymic mood, normal speech and thought content, grossly intact cognition, and good judgment and insight.  He was assigned a GAF score of 60.  

December 2012 VA social work assessments note the Veteran's reports of being independent in his ADLs, staying physically active, and having stable family and social supports.  On mental status examination the Veteran was alert and oriented, neatly attired and groomed, with a pleasant demeanor.  He appeared to have good decision making capacity.  He had clear speech, appropriate thought content, normal affect and mood, and expressed feeling "good."  He denied suicidal and homicidal ideation.  

An October 2013 VA treatment record notes the Veteran's reports of sleep difficulties (which he related to back pain rather than nightmares), his marriage continuing to go well, and staying active at the gym daily.  On mental status examination, the Veteran was pleasant, cooperative, and neatly dressed.  He had a "fine" mood, affect-appropriate range, normal speech, and intact cognition.  He denied hallucinations, and suicidal and homicidal ideation.  

On May 2014 VA examination (based on the diagnostic criteria from DSM-5), the Veteran reported that he has remained married to his current wife since 1971 and had four adult sons and three adult daughters.  He endorsed anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a worklike setting.  He experienced recurrent distressing dreams and involuntary and intrusive distressing memories of traumatic events, intense or prolonged psychological distress and marked physiological reactions to cues that symbolized or resembled an aspect of the traumatic events, and avoidance of distressing memories and external reminders associated with the traumatic events.  He had feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, and exaggerated startled response.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

An October 2015 statement from T.F., Ph.D., indicates that the Veteran has been receiving PTSD treatment from their practice since April 2006.  T.F. opined that the Veteran has occupational and social impairment manifested by chronic depression, generalized anxiety, frequent panic attacks, disturbances of motivation and mood, irritability, and occasional difficulty with temper and anger.  He tends to be suspicious and has significant trust issues.  He also has significant problems associating and interacting with family members and his significant other, a tendency to isolate, limited contact with others, difficulty communicating, and difficulty establishing and maintaining effective social relationships.  He endorsed frequent flashbacks and chronic sleep impairment with frequent nightmares, bad dreams, and night sweats.  He has flattened affect, stereotypical type speech, difficulty understanding complex commands, and short- and long-term memory impairment with a tendency to forget completing tasks and retention of only highly learned material.  He appeared to have impaired judgment, and impaired abstract thinking.  T.F. indicated that the Veteran was overall functioning and requires continuous medication management and psychotherapy to remain stable.  T.F. assessed the Veteran's GAF score to be 45 to 50.  

Based on a review of the entire record, the Board finds that the Veteran's PTSD has been manifested by symptoms that more nearly approximate the criteria for a 70 percent, but no higher, rating throughout.  The evidence shows that his PTSD symptoms have caused moderate to serious impairment in several areas, such as work, family relations, judgment, thinking, and mood.  Throughout, private and VA treatment records and VA examination reports reflect that the has had symptoms including depression, chronic sleep impairment, recurrent nightmares, anxiety, panic attacks about 3-4 times a week, irritability, anger and impulse control, hypervigilance, detachment and estrangement from others, a tendency to isolate and be reclusive, difficulty maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  Such symptoms significantly impact his relationships with family and others as well as his participation in activities that involve crowded public places.  They also significantly impair his ability to control his temper and mood, manage recurrent intrusive thoughts and nightmares of traumatic events in service, and function independently without family support and ongoing medication management and individual and group therapy (although he is able to perform activities of daily living and self-care on his own).

Although the May 2014 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, the Board finds that the Veteran's overall disability picture during the period on appeal more nearly approximates the criteria for a 70 percent rating.  The evidence shows that his PTSD symptoms have caused moderate to serious impairment in several areas, such as work, family relations, judgment, thinking, and mood.  This is supported by the the comprehensive and highly probative October 2015 statement from T.F., the Veteran's primary PTSD treatment provider, which indicates that the Veteran's PTSD disability level is more closely analogous to occupational and social impairment with deficiencies in most areas.  In light of the foregoing, the Board finds that a rating of 70 percent, but no higher, is warranted throughout.  

At no time during the appeal period has the Veteran's PTSD been manifested by symptoms that meet or more nearly approximate the criteria for a 100 percent rating.  Mental status examinations throughout do not reflect symptoms causing total impairment that might be analogous to such examples as gross impairment in thought process or communication, persistent delusions or hallucinations, danger of hurting himself or others, disorientation, or memory loss for his name or those of close relatives.  He reported that he generally has a good relationship with his wife and helps to care for his grandson.  He regularly attends church, meets his friends for coffee in the mornings, and goes to the gym.  Taken as a whole, his PTSD symptomatology does not reflect a disability picture analogous to total occupational and social impairment.  Therefore, a 100 percent rating is not warranted for any time under consideration.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's PTSD disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture.  The 70 percent schedular rating assigned for throughout is, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, the record reflects that the Veteran was employed with a trucking company until about 2006, when the company went out of business.  The record does not reflect (nor is it alleged) that he is unemployable due to his PTSD.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 70 percent, but no higher, rating for the Veteran's PTSD throughout the appeal period is warranted.  The appeal is granted to that extent, subject to laws and regulations governing payment of VA monetary benefits.  


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


